Title: To George Washington from Brigadier General Peter Muhlenberg, 1 August 1780
From: Muhlenberg, John Peter Gabriel
To: Washington, George


					
						Sir
						Fredericksburg [Va.] August 1st 1780
					
					By this days post I was honor’d with Your Excellencys Letter of the 18th of July—& likewise with another, directed to Major General Gates enclosing the Arrangement of the Virginia Line. As General Gates has left this State & Joind the Southern Army, I took the Liberty to open the Letter, agreeable to the directions on the outside, and after taking a Copy of the Arrangement, forwarded it on—The House of Assembly, after long debates, at last came to a resolution to raise 3000 Men for eighteen Months—The Bill was not printed a few days ago, but I expect it this Evening by an Express I sent for that purpose—The Officers by Order of General Gates assembled at this place, on the 14th of last Month, in order to assist in collecting the New Levies; but after consulting with The Governor & Council at Richmond, He wrote me, that nothing could be done, untill the Governor receivd an Answer to his Letter from Your Excellency; As this Obstacle is now removd, I hope nothing else will retard the Collection of the new Levies—The whole of the Old Soldiers at Chesterfield (except the State Regiments & some Convalescents,) are at present formd into five Companies of Sixty Men each, They would have gone on before this time, but there is a total want of every thing necessary to fit them for the Field—there are neither Teams—Tents, or Blanketts, & it is but a few days since we have been able to procure Arms fit for Service—The two State Regiments by an Order of the Governor & Council, remain at Petersburg where they are to be equipt for the Field—They have continued there untill they are reducd to forty two, fit for duty—enclosd I do myself the Honor to transmit Your Excellency an exact Return of the Officers now in the State. By the last Accounts we have from the Southward, The Enemy are falling back to Charlestown—I would likewise beg leave to inform Your Excellency, that a great Number of our Privates, taken at

Charlestown, have made their escape from the Enemy (not less I am informd than 200) these Men, th’o most of them Soldiers for the War are permitted to return to their homes, and look upon themselves as free from the Service; Some of them have been detaind at this post, untill I shall receive Your Excellencys Orders what is to be done with them—The prisoners taken by the Enemy, in the Action with Colo. Bufort are nearly all returnd with Paroles, signd by Colo. Tarlton. I have the Honor to be with great Respect Your Excellencys Most Obedt hble Servt
					
						P: Muhlenberg
					
				